Case: 1:19-cv-02170 Document #: 578 Filed: 12/12/19 Page 1 of 6 PageID #:16982




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


IN RE ETHIOPIAN AIRLINES FLIGHT
ET 302 CRASH                                 Lead Case No.: 19-cv-02170

                                             NOTICE OF ADOPTION OF MASTER
MANUELA FILI, Individually and as            COMPLAINT
Special Administrator of the Estate of
MATTEO RAVASIO, Deceased,
                                             This Filing Relates to: Case No. 1:19-cv-04422
       Plaintiff,

       v.                                    DEMAND FOR JURY TRIAL

THE BOEING COMPANY, a Delaware
corporation;
ROSEMOUNT AREOSPACE, INC., a
Delaware corporation; and
ROCKWELL COLLINS, INC., a Delaware
corporation,

       Defendants.




                                         1
     Case: 1:19-cv-02170 Document #: 578 Filed: 12/12/19 Page 2 of 6 PageID #:16983



         Plaintiff, MANUELA FILI, Individually and as Special Administrator of the Estate of

MATTEO RAVASIO, Deceased, complains of the Defendants, and each of them, as follows:

1.       Plaintiff refers to and incorporates herein by reference the Master Complaint, and any

and all later amendments thereto, filed in IN RE ETHIOPIAN AIRLINES FLIGHT ET 302

CRASH, as though fully set forth herein. Plaintiff hereby adopts the Master Complaint and

agrees to be bound by any rulings with respect to the pleadings of the Master Complaint.
2.       Plaintiff adopts each of the general allegations of the Master Complaint except for those
paragraph numbers set forth here, if any: N/A
                               CLAIMS AGAINST DEFENDANTS
3.       Plaintiff brings those Counts, as applicable, against each of the Defendants in the

Master Complaint checked below:

☒        THE BOEING COMPANY

☒        ROSEMOUNT AEROSPACE, INC.

☒        ROCKWELL COLLINS, INC.

4.       Plaintiff incorporates by reference each of the Counts in the Master Complaint checked

below:

As against THE BOEING COMPANY:

☒        Count One for Negligence

☒        Count Two for Breach of Warranty
☒        Count Three for Strict Liability

☒        Count Four for Failure to Warn

As against ROSEMOUNT AEROSPACE, INC.:

☒        Count Five for Negligence

☒        Count Six for Strict Liability

☒        Count Seven for Breach of Warranty

As against ROCKWELL COLLINS, INC.:
☒        Count Eight for Negligence

☒        Count Nine for Strict Liability
                                                  2
     Case: 1:19-cv-02170 Document #: 578 Filed: 12/12/19 Page 3 of 6 PageID #:16984



☒        Count Ten for Breach of Warranty

                                 PLAINTIFF’S INFORMATION:

4.       Decedent, MATTEO RAVASIO, is an individual who was killed in the crash of

         Ethiopian Airlines Flight ET 302 on March 10, 2019.

5.       The following Plaintiff is an heir, beneficiary, and/or next of kin of Decedent, or other

         person entitled to bring an action for the wrongful death of Decedent, and brings the

         causes of action alleged herein:

         MANUELA FILI

6.       Plaintiff is a resident of Italy. Plaintiff’s decedent was a resident of Italy.
7.       Decedent’s Estate is represented in the following capacity:

☒        Plaintiff, MANUELA FILI, is Special Administrator of the Estate of Decedent and is

         authorized to bring an action on behalf of the Decedent. Plaintiff was appointed as the

         Decedent’s Special Administrator on June 27, 2019.

☐        Other (please describe):

                                    PLAINTIFF’S DAMAGES:

8.       Plaintiff requests the relief checked below:

         All past and future general and compensatory damages in an amount according to proof

         at trial, including the following:

☒        For Decedent’s conscious and physical pain and suffering, fright and terror, fear of
         impending and imminent death, mental anguish, and emotional distress, in an amount

         according to proof at trial.

☒        For past and future loss of support and services in money or in kind, in an amount

         according to proof at trial.

☒        For past and future loss of consortium, love, companionship, comfort, care, assistance,

         protection, affection, society, moral support, training, advice, tutelage, and guidance, in

         an amount according to proof at trial.
☒        For past and future grief, emotional distress, and sorrow, in an amount according to

         proof at trial.
                                                     3
    Case: 1:19-cv-02170 Document #: 578 Filed: 12/12/19 Page 4 of 6 PageID #:16985



☒       For funeral expenses, burial expenses, estate administration expenses, and other related

        expenses in an amount according to proof at trial.

☒       For expenses for the identification and/or transportation of Decedent’s remains,

        according to proof at trial.

☒       For all property losses, in an amount according to proof at trial.

☒       For attorneys’ fees, costs and other damages as permitted under applicable laws.

☒       For punitive and exemplary damages in an amount according to proof at trial;

☒       For pre- and post-judgment interest on all damages as allowed by the law.

☒       For all costs of suit incurred herein.
☒       For such other and further relief as the Court shall deem just and proper.
☐       Other (specify):


                            ADDITIONAL ALLEGATIONS, IF ANY

9. Decedent, MATTEO RAVASIO, is survived by his wife, MANUELA FILI, and their

    daughter, CAMILLA RAVASIO, a minor. Matteo Ravasio was 51 years old when he was killed

    in the ET302 crash en route to Nairobi to participate in a humanitarian project for his employer,

    Africa Tremila. Matteo was a highly- educated and accomplished man, with an educational

    and professional background in economics and business. A man of great generosity with a

    deep commitment to public service, Matteo brought his keen intellect and sense of compassion

    to his professional life. For the past fifteen years, Matteo had been working with the non-

    profit organization Africa Tremila, based in Bergamo, Italy. Africa Tremila is an

    organization that establishes humanitarian programs to provide healthcare, education and

    food to families in developing African countries. At the time of his death, Matteo was the

    Treasurer for Africa Tremila, where he played a large role in important projects including the

    opening of two schools for children in Madagascar and a health clinic in Zimbabwe. Matteo

    traveled often to Africa to bring assistance and hope to those who have none. Matteo was

                                                  4
Case: 1:19-cv-02170 Document #: 578 Filed: 12/12/19 Page 5 of 6 PageID #:16986




also known to offer his services and business advice on a pro bono basis to individuals

without financial means who would visit his offices seeking professional assistance.

    Matteo lived his life generously devoted to two causes: his own loving family and the

great family of the needy in Africa and beyond. After ten years of courtship, Matteo married

his great love, Manuela Fili. Just over three years ago, Manuela and Matteo were blessed

with the birth of their daughter, C.R. Matteo was a devoted husband and father who is now

survived by his mother, his grieving widow, and their young child. Manuela has suffered a

devastating and unrecoverable loss, while Matteo's daughter continues to ask when her father

will be returning home. This loss is felt by the other Fili and Ravasio relatives, as well, as

Matteo was truly devoted to his family and to Manuela's family. At home, he was the main

source of income and support for his wife and child. He shared childcare responsibilities with

Manuela and was known as a sweet, patient, and precise father to his daughter. They enjoyed

a very close relationship; at a recent school recital, when the children were asked to wave to

their parents, Matteo’s daughter visibly turned her eyes to heaven and waved up to her deceased

father. Matteo’s mother, wife, and child are all under the care of a psychologist for help in their

time of immense grief. Matteo was also a critical source of strength for his mother, who was

recently widowed when Matteo's father was struck by a motorcyclist while crossing the

street. After his father’s unexpected death, Matteo served as the primary source of comfort for

his elderly mother, who is now bereft by the loss of her husband and her son in short succession.

Matteo was also a sweet and devoted brother to his sister Francesca, who has been devastated

by the loss of her brother’s emotional and moral support. Matteo will also be greatly missed

by his father-in-law, Roberto Fili, with whom he enjoyed a very close bond. Matteo and

Roberto spend nearly every Sunday together, experimenting in the kitchen, discovering new

restaurants, or sharing their passion for Formula 1 racing. Roberto also had to visit a

                                              5
  Case: 1:19-cv-02170 Document #: 578 Filed: 12/12/19 Page 6 of 6 PageID #:16987




   psychologist after Matteo’s death, as he felt unable to communicate with and explain the loss

   to his young granddaughter.

                                 DEMAND FOR JURY TRIAL

      Plaintiff hereby demands a trial by jury as to all claims in this action.


Dated: New York, New York
       December 12, 2019
                                                    /s/ Justin T. Green
                                             ______________________________
                                             One of the Attorneys for the Plaintiff

KREINDLER & KREINDLER LLP

Justin T. Green
jgreen@kreindler.com
Anthony Tarricone, Esq.
atarricone@kreindler.com
Brian J. Alexander
balexander@kreindler.com
Daniel O. Rose
drose@kreindler.com
Megan W. Benett
mbenett@kreindler.com
Andrew J. Maloney III
amaloney@kreindler.com
Erin R. Applebaum
eapplebaum@kreindler.com
750 Third Avenue
New York, NY 10017-5590
(212) 687-8181
(212) 972-9432 (Fax)


POWER, ROGERS & SMITH LLP

Todd A. Smith
tsmith@prslaw.com
Brian LaCien
blacien@prslaw.com
70 West Madison, Suite 5500
Chicago, IL 60602
(312) 236-9381
(312) 236-0920 (Fax)

                                                 6
